PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Forrest et al.
Application No. 15/030,152
Filed: 18 Apr 2016
For: HIGH EFFICIENCY SMALL MOLECULE TANDEM PHOTOVOLTAIC DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed December 14, 2020, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed October 15, 2020 states that the instant application is abandoned for failure to timely file a proper response to the final Office action mailed January 10, 2020. However, the record reflects that a proper response to the final Office action was timely filed July 8, 2020. The reply consisted of a Notice of Appeal and a three-month extension of time.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the GAU 1721 for processing of the request for continued examination timely filed February 8, 2021.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions